Title: Enclosure: William Short to Diego de Gardoqui, 29 June 1794
From: Short, William
To: Gardoqui, Diego de



Madrid June 29. 1794
Sir

I have had the honor of recieving the letter which Y.E. addressed to me on the 27th. together with the Treasury reciept inclosed.
Y.E. observes that information which will be soon sent from America is indispensable in order to reply to my letter of the 10th. of Dec. last, on the subject of the discharge of the obligation of the U.S. to Spain, which is deposed in the Treasury at Madrid as I suppose signed by Mr. Jay.
As I should apprehend that there must be some misconception on this subject I will beg leave to repeat to Y.E. what has hitherto passed in order that it may be seen in a clear light. On my first arrival in this country & having the honor to speak with Y.E. on the subject of the payments which were making to Spain by the bankers of the U.S. on account of the specified debt of 174,011. dollars, which I had recieved orders to have discharged, Y.E. informed me that there were other claims on the part of Spain against the U.S. I then mentioned to Y.E. that it would be proper to make them known to the Government of the U.S. & advised your transmitting them to the agents of Spain at Philadelphia for that purpose. I thought I had then satisfied Y.E. that there was no person in Europe authorized to settle claims against the U.S. & that my powers particularly extended no further than to pay off the debt for which an obligation had been already given by an authorized agent of the U.S. & which had been stated to me to amount to an 174,011 dollars with the interest thereon.
When the bankers of the U.S. had completed this payment, they transmitted to me an account thereof together with a bill of exchange making the just balance due. In forwarding it to Y.E. on the 30th. of Nov. last, I added my request that Y.E. having examined & found that that payment was completed would direct the original obligation to be returned to me. Y.E. having replied thereto that although all the information necessary to ascertain the debt had not yet arrived yet you could assure me it was much greater than that I had mentioned, shewed that Y.E. still considered me as authorized to take measures with respect to an unascertained debt notwithstanding I had expressly & repeatedly stated the contrary. I therefore did myself the honor of addressing Y.E. my letter abovementioned of the 10th. of Dec. to which I beg leave again to refer Y.E. & in which among other things I had the honor of stating to Y.E. that my orders were to pay off a specified debt & that it would be out of my province to interfere in any other—asking of Y.E. at the same time that if there were any other debt due by the U.S. that it might be specified to the Government of the U.S.
As some of the bills of exchange which had been transmitted by the bankers of the U.S. were afterwards returned protested by Y.E. I did not choose to trouble Y.E. further with respect to the original obligation being delivered to me, as had been requested in my letters of Nov. 30 & Dec. 10. until those bills should be replaced. The letter which I have now had the honor of recieving from Y.E. inclosing the treasury reciept abovementioned for the bill which the bankers of the U.S. sent to replace those which had been protested, I beg leave to observe to Y.E. that according to their acct. the debt of the U.S. for 174,011. dollars with the interest thereon, is discharged & that if Y.E. finds their statement to be just I hope Y.E. will direct the original obligation for that sum to be returned to me, in order that I may transmit it to the secretary of the Treasury of the U.S. & thereby shew that I have fulfilled the orders which I recieved & which he had a right to expect I should have done long ago, as he had provided the funds therefore & put them at my disposition for almost two years past, & of which I took measures to have this Government immediately informed.
I suppose it unnecessary to trouble Y.E. with again repeating that whatever information Y.E. may recieve from America for ascertaining other claims against the U.S. can in no way regard the object on which I have the honor to address Y.E. having no authority to enter on the adjustment of those claims, which I again suppose Y.E. will find proper to transmit to the Government of the U.S. who alone are competent to their settlement, & who Y.E. may be assured will not fail to discharge whatever debt may be shewn to them to be due.
I have thought it necessary to be thus particular on the subject that no doubt might remain as to the propriety of returning the original obligation, if its amount has been paid into the Royal treasury, as I am in daily expectation of having an opportunity of transmitting it to the secretary of the Treasury of the U.S. which opportunity I might lose if it were longer delayed.
I have the honor to be with sentiments of the most perfect respect   Your Excellency’s
H.E. Dn. Diego de Gardoqui, Minister of Finance &c &c &c.
